                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION

UNITED STATES OF AMERICA                        §
                                                §
v.                                              §               CASE NO. 4:16-CR-176
                                                §
JAMES MORRIS BALAGIA (3)                        §


                                            ORDER

       On January 17, 2019, Defendant James Morris Balagia (“Defendant”) filed his Amended

Renewed Motion to Compel Discovery (“Amended Motion”) [Dkt. 243], which the Court found

superseded his earlier January 15 Motion [Dkt. 238].        Thereafter, the Court directed the

Government to file a response to the Amended Motion no later than Tuesday, January 22, 2019

[Dkt. 245]. Subsequent to that time, United States District Judge Marcia A. Crone granted a

continuance of the case and reset the pretrial conference for April 8, 2019 [Dkt. 248].      The

Government on that same date also filed a Motion for Protective Order [Dkt. 246], to which a

response by Defendant is necessary.       Given these developments, the Court extends the

Government’s deadline to file any response to Defendant’s Amended Motion, and orders, that the

Government shall file any response to the Amended Motion to Compel on or before Friday,

February 22, 2019. Defendant shall similarly file any response to the Motion for Protective Order

by that same date, Friday, February 22, 2019.

       IT IS SO ORDERED.
       SIGNED this 21st day of January, 2019.




                                  ___________________________________
                                  Christine A. Nowak
                                  UNITED STATES MAGISTRATE JUDGE
ORDER – Page Solo
